Name: 2004/70/EC: Commission Decision of 6 January 2004 amending for the 16th time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries (Text with EEA relevance) (notified under document number C(2003) 5313)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  international trade;  means of agricultural production;  agricultural activity;  cooperation policy;  agricultural policy;  trade
 Date Published: 2004-01-22

 Avis juridique important|32004D00702004/70/EC: Commission Decision of 6 January 2004 amending for the 16th time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries (Text with EEA relevance) (notified under document number C(2003) 5313) Official Journal L 015 , 22/01/2004 P. 0034 - 0048Commission Decisionof 6 January 2004amending for the 16th time Decision 2000/284/EC establishing the list of approved semen collection centres for imports of equine semen from third countries(notified under document number C(2003) 5313)(Text with EEA relevance)(2004/70/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992, laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(1), and in particular Article 17(3)(b) thereof,Whereas:(1) The competent authorities of Australia officially informed the Commission that the approval has been withdrawn from two equine semen collection centres previously notified to the Commission in accordance with the provisions of Directive 92/65/EEC.(2) The competent authorities of the Slovak Republic officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of one equine semen collection centre.(3) The competent authorities of the United States of America officially informed the Commission of the approval in accordance with the provisions of Directive 92/65/EEC of nine additional equine semen collection centres and of amendments to certain approval details of another four equine semen collection centres.(4) It is necessary to include Serbia and Montenegro into the list in the order of the ISO country code.(5) It is necessary to take into account that the Acceding States are scheduled to join the Community as of 1 May 2004.(6) It is therefore appropriate to amend the list of approved centres in the light of new information received from the third countries concerned, and to highlight the amendments in the Annex for clarity.(7) Commission Decision 2000/284/EC(2) should therefore be amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/284/EC is replaced by the text in the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 14.9.1992, p. 54. Directive as last amended by Commission Regulation (EC) No 1398/2003 (OJ L 198, 6.8.2003, p. 3).(2) OJ L 94, 14.4.2000, p. 35. Decision as last amended by Decision 2003/574/EC (OJ L 196, 2.8.2003, p. 27).ANNEX"ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGA>TABLE>"